DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 9/6/2022 that has been entered, wherein claims 1-4 and 6-12 are pending and claim 5 is canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the bonding areas" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 11 depends, only defines one bonding area. For the purpose of examination, the limitation of “at least one of the bonding areas” will be interpreted as “the bonding area”.

The rejection of claims 1-12 under 35 USC 112 is withdrawn in light of Applicant’s amendment of 9/6/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0358413)  in view of Kim  et al. (US 2018/0182818 A1) herein Kim ‘18.

Regarding claim 1, Lee teaches an organic light-emitting diode (OLED) display panel(Fig. 3), wherein the display panel comprises a display substrate(Fig. 1), and the display substrate(Fig. 1) comprises,
a base substrate(111); wherein the base substrate(111) comprises: a display area(AA, Fig. 1), and a bonding area(TP, DP) arranged on at least one side of the display area(AA, Fig. 1), wherein the bonding area(TP, DP) comprises: terminal areas(DPC, Fig. 4B), and spacing areas between any two adjacent terminal areas(DPC, Fig. 4B) among the terminal areas(DPC, Fig. 4B), connection terminals(180, ¶0103), arranged in the terminal areas(DPC, Fig. 4B); wherein each connection terminal(180, ¶0103) comprises a first electrical connection structure(182, ¶0103) and a second electrical connection structure(186, ¶0103) sequentially stacked on the base substrate(111), 
a plurality of sub-pixels(SP, Fig. 1) arranged in the display area(AA, Fig. 1), wherein at least one of the plurality of sub-pixels(SP, Fig. 1) comprises a thin film transistor(T2, ¶0067), and the thin film transistor(T2, ¶0067) comprises source-drain electrodes(138, 136, ¶0067) and a gate electrode(132, ¶0067), 
a light emitting device(120, ¶0068) arranged on a side, facing away from the base substrate(111), of the thin film transistor(T2, ¶0067);
an encapsulation layer(144, ¶0070) arranged on a side, facing away from the base substrate(111), of the light emitting device(120, ¶0068); 
a touch electrode structure(152, 154, ¶0059) arranged in the display area(AA, Fig. 1); wherein the touch electrode structure(152, 154, ¶0059) comprises a first electrode(152, ¶0059) and a second electrode(154, ¶0059) which are sequentially arranged on a side, facing away from the base substrate(111), of the encapsulation layer(144, ¶0070);
wherein the second electrical connection structure(186, ¶0103) and the second electrode(154, ¶0059) are in a same layer(¶0093)
a first inorganic insulating layer(146, 158 ¶0070, ¶0143) arranged on a side, where the connection terminals(180, ¶0103) are arranged, of the base substrate(111); wherein the first inorganic insulating layer(146, 158 ¶0070, ¶0143) comprises a buffer layer(146, ¶0070), and the buffer layer(146, ¶0070) is arranged between the touch electrode structure(152, 154, ¶0059) and the encapsulation layer(144, ¶0070), 
a first organic insulating layer(118, 144, ¶0135, ¶0070) disposed between the base substrate(111) and the first organic insulating layer(118, 144, ¶0135, ¶0070) and surrounding the bonding area(TP, DP); wherein the first organic insulating layer(118, 144, ¶0135, ¶0070) does not overlap with the bonding area(TP, DP) wherein the first organic insulating layer(118, 144, ¶0135, ¶0070) comprises all organic insulating layer(118, 144, ¶0135, ¶0070) between the base substrate(111) and the first inorganic insulating layer(146, 158 ¶0070, ¶0143); and 
a second inorganic insulating layer(112, 114,116 ¶0121, ¶0131) arranged between the gate electrode(132, ¶0067) and the source-drain electrodes(138, 136, ¶0067); 
wherein the first inorganic insulating layer(146, 158 ¶0070, ¶0143) covers the bonding area(TP, DP) and is provided with first openings(192, ¶0142) corresponding to the connection terminals(180, ¶0103) in one-to-one correspondence; and an orthographic projection, on the base substrate(111), of each first opening(192, ¶0142)  is within an orthographic projection, on the base substrate(111), of a connection terminal corresponding to the each first opening(192, ¶0142); 
wherein the second inorganic insulating layer(112, 114,116 ¶0121, ¶0131) covers the bonding area(TP, DP) and is provided with second openings(190, ¶0139) corresponding to the connection terminals(180, ¶0103) in one-to-one correspondence; 
wherein the second electrical connection structure(186, ¶0103) covers a corresponding first opening(192, ¶0142), and the first electrical connection structure(182, ¶0103) covers [a bottom of] a corresponding second opening(190, ¶0139); wherein the first inorganic insulating layer(146, 158 ¶0070, ¶0143) overlaps with the second inorganic insulating layer(112, 114,116 ¶0121, ¶0131) in the bonding area(TP, DP) and in the bonding area(TP, DP), no organic film layer is arranged between the first inorganic insulating layer(146, 158 ¶0070, ¶0143) and the second inorganic insulating layer(112, 114,116 ¶0121, ¶0131).

Lee ‘13 does not explicitly disclose interlayer insulation layer, 114, of the second inorganic insulating layer(112, 114,116 ¶0121, ¶0131) is inorganic. Kim ‘18 teaches it is well known in the art to make interlayer insulating layers(114,116 ¶0065) inorganic(¶0065). Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the all the second insulating layers inorganic, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  MPEP 2144.07

Regarding claim 2, Lee teaches the display panel according to claim 1, wherein the first inorganic insulating layer(146, 158 ¶0070, ¶0143) is disposed between the first electrical connection structure(182, ¶0103) and the second electrical connection structure(186, ¶0103); and the first electrical connection structure(182, ¶0103) and the second electrical connection structure(186, ¶0103) are connected via one of the first openings(192, ¶0142) corresponding to the each connection terminal(180, ¶0103).

Regarding claim 3, Lee teaches the display panel according to claim 2, wherein at least one of the plurality of sub-pixels(SP, Fig. 1) further comprises a planarization layer(118, ¶0135); 
wherein the planarization layer(118, ¶0135),  is arranged on a side, away from the base substrate(111), of the thin film transistor(T2, ¶0067); 
wherein the first electrical connection structure(182, ¶0103) and the source-drain electrodes(138, 136, ¶0067) are in a same layer(¶0103); and 
the first organic insulating layer(118, 144, ¶0135, ¶0070) comprises the planarization layer(118, ¶0135).

Regarding claim 6, Lee teaches the display panel according to claim 1, wherein the first inorganic insulating layer(146, 158 ¶0070, ¶0143) further comprises a first interlayer insulating layer(158, ¶0090)
wherein the first interlayer insulating layer(158, ¶0090) is arranged between the first electrode(152, ¶0059) and the second electrode(154, ¶0059) of the touch electrode structure(152, 154, ¶0059).

Regarding claim 10, Lee teaches the display panel according to claim 1, wherein the base substrate(111) comprises two or more bonding areas(TP, DP).

Regarding claim 11, Lee teaches the display panel according to claim 1, wherein at least one of the bonding areas(TP, DP) is a flexible circuit board(1500, ¶0104) bonding area(TP, DP) or a chip bonding area.
	
Regarding claim 12, Lee teaches a display device(Fig. 2), comprising the display panel according to claim 1(please see claim 1).

Claims 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0358413) herein Lee ’13  and Kim ‘18 et al. (US 2018/0182818 A1) as applied to claim 1 and 3, further in view of Kim et al. (US 2021/0043712 A1) herein Kim ‘12.
Regarding claim 4, Lee, in view of Kim’18  teaches the display panel according to claim 3, wherein the source-drain electrodes(138, 136, ¶0067) comprise a source-drain electrode layer(138, 136, ¶0067); and 
the first electrical connection structure(182, ¶0103) comprises a first part(182, ¶0103) which is in a same layer(¶0103) with the source-drain electrode layer(138, 136, ¶0067).

Lee and Kim ’18 are silent in regards to the source-drain electrodes(138, 136, ¶0067) comprise a source-drain electrode layer(138, 136, ¶0067) and a connection electrode layer that are stacked; and the first electrical connection structure(182, ¶0103) comprises a second part which is in a same layer with the connection electrode layer.

Kim ’12 teaches a display panel(Fig. 17) wherein the source-drain electrodes(SE, DE, CE, Fig. 15 ¶0054) comprise a source-drain electrode layer(SE, CE, ¶0054) and a connection electrode layer(CE, ¶0054) that are stacked; and the first electrical connection structure(CP1b, Cp1c, ¶0103) comprises a second part(Cp1c, ¶0103) which is in a same layer(¶0052) with the connection electrode layer(CE, ¶0054). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee, so that the source-drain electrodes comprise a source-drain electrode layer and a connection electrode layer that are stacked; and the first electrical connection structure comprises a second part which is in a same layer with the connection electrode layer, as taught by Kim ’12, in order to compensate for a voltage drop of a current applied to an organic light-emitting diode(¶0054).

Regarding claim 7, Lee, in view of Kim ’18,  teaches the display panel according to claim 6, wherein the gate electrode(132, ¶0067) is arranged on a side, facing the base substrate(111), of the source-drain electrodes(138, 136, ¶0067).

Lee is silent in regards to the each connection terminal(180, ¶0103) further comprises a third electrical connection structure stacked with the first electrical connection structure(182, ¶0103) and the second electrical connection structure(186, ¶0103); and the third electrical connection structure and the gate electrode(132, ¶0067) are in a same layer.

Kim ’12 teaches a display panel(Fig. 17) wherein the each connection terminal(CP1, ¶0096) further comprises a third electrical connection structure(Cp1a, ¶0101) stacked with the first electrical connection structure(CP1b, Cp1c, ¶0103) and the second electrical connection structure(CP1d, ¶0103); and the third electrical connection structure(Cp1a, ¶0101) and the gate electrode(GE, ¶0048) are in a same layer(¶0058). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee  so that the each connection terminal further comprises a third electrical connection structure stacked with the first electrical connection structure and the second electrical connection structure; and the third electrical connection structure and the gate electrode are in a same layer, as taught by Kim ‘12, so that the process of forming the gate electrode can be simultaneously performed with the process of forming the terminal pads and the overall manufacturing process can be simplified.

Regarding claim 8, Lee teaches the display panel according to claim 7, wherein an orthographic projection, on the base substrate(111), of each second opening(190, ¶0139) is within an orthographic projection, on the base substrate(111), of a connection terminals(180, ¶0103) corresponding to the each second opening(190, ¶0139).

Lee and Kim ’18 are silent in regards to the first electrical connection structure(182, ¶0103) and the third electrical connection structure are connected via one of the second openings(190, ¶0139) corresponding to the each connection terminal(180, ¶0103).

Kim ’12 teaches a display panel(Fig. 17) wherein the first electrical connection structure(CP1b, Cp1c, ¶0103) and the third electrical connection structure(Cp1a, ¶0101) are connected via one of the second openings(opening with CP1b) corresponding to the each connection terminal(CP1, ¶0096). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee  so that the each connection terminal further comprises a third electrical connection structure stacked with the first electrical connection structure and the second electrical connection structure; and the third electrical connection structure and the gate electrode are in a same layer, as taught by Kim ‘12, so that the process of forming the gate electrode can be simultaneously performed with the process of forming the terminal pads and the overall manufacturing process can be simplified.

Regarding claim 9, Lee teaches the display panel according to claim 8, wherein the second inorganic insulating layer(112, 114,116 ¶0121, ¶0131) comprises a gate insulating layer(112, ¶0131) and a second interlayer insulating layer(114, ¶0131) sequentially stacked on the base substrate(111).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2018/0095584 A1) Discloses an display panel.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                           Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892